Smith, J.
1. There was no error, as complained in ground 7 of the motion for a new trial, in charging the jury that “the plaintiff cannot recover of the defendant, the Town of Sparks, if it shall appear to the satisfaction of the jury that the employees of the defendant, the Town of Sparks, exercised all ordinary and reasonable care and diligence.” This is a correct statement of law applicable to the case.
2. Ground 8 of the motion for a new trial complains that “the following charge of the court is error: ‘If you believe, from the evidence in this case, that the defendant, the Town of Sparks, left open a hole on the side of the streets as alleged in plaintiff’s petition, etc.,’” because this charge led the jury to believe that if the hole was not on the sidewalk as alleged in the petition, and was on the .side of the street, as charged by the court, the plain*707tiff would be entitled to recover. Taken together with the whole charge of the court, which was exceedingly fair to the defendant in the ease, this assignment of error is purely technical and without merit.
3. The 1st, 2d, 3d, 4th, 5th and 6th grounds of the amendment to the motion for a new trial are merely amplifications of the general grounds. There was evidence to support the verdict of the jury, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Jenkins., P. J., and Stephens, J., concur.